DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 01/21/2021 has been entered.  Claims 1, and 8 have been amended.  Claims 1-14 are pending in this Office Action.

Remark
Regarding the limitation “clustering of the first scan with the second scan, wherein the clustering is based on a threshold transformation between the first scan and the second scan”, the limitation is considered in view of applicant’s specification, paragraphs [0061]-[0062].  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-14 is withdrawn.  Regarding the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-14, applicant’s argument are considered.  The 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-14 is withdrawn.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record, Deopke (US 2012/0293608), teaches all limitations of claim 1 except limitation “filtering is based on z-coordinates of the first segment and the second segment”.
Hildreth et al. (US 2002/0041327) discloses the features within the scene description 203 are filtered to exclude features with positions that indicate that the features are outside the region of interest (para.[0096]).
Langlotz et al. (US 2013/0314442) discloses the segmentation of the object for all consecutive frames of the plurality of source image frames to produce the plurality of segmented image frames of the object, and the additional processing and filtering is applied, e.g., dilate and erosion functions (para.[0048]).    
However, the prior arts in record do not disclose filtering the first segments and the second segments wherein the filtering is based on z-coordinates of the first segment and the second segment as recited in independent claim 1, and similar claimed elements in claim 8.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





03/22/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162